Citation Nr: 1338400	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

Given the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence) as well as the August 2010 VA examination report, the Board has recharacterized the issue on appeal to include service connection for an acquired psychiatric disorder other than PTSD as well as service connection for PTSD.  

In an April 2010 statement, the Veteran asserted entitlement to service connection for headaches.  In addition, the record raises a claim of entitlement to a total rating based on individual unemployability (TDIU).  However, the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2008 and June 2008 statements to the RO, the Veteran alleged that his acquired psychiatric disorder was caused by the following in-servcie events while serving on the USS Katmai from January 1971 to June 1973: having it go to general quarters because the ship reportedly was under fire when the ship was carrying ammunition; a sailor was injured or killed when his upper body was crushed by a hold cover; a high pressure steam pipe broke burning several sailors; while replenishing either the USS Klahoma City or USS Newport News, a tow motor operator was injured or killed when his upper body was crushed by the forward deck guns; and the ships water taxi was run down by a sea tug, killing one sailor and injuring others, while they were in Singapore Harbor. 

However, while the RO obtained the Veteran's service personnel records, which showed that the claimant served on the USS Katmai (an ammunition ship) and the USS Niagara Falls (a combat stores ship), it did not contact the United States Army and Joint Services Records Research Center (JSRRC) to corroborate any of the above events.  Neither was the Veteran asked to provide VA with statements from any of the men he served with who could corroborate any of the events.  Therefore, the Board finds that a remand to undertake this development is required.  See 38 U.S.C.A. § 5103A(b) (West 2002).  In this regard, the Court in Suozzi v. Brown, 10 Vet. App. 307 (1997), held that corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred.  

The claims file reflects that the Veteran receives ongoing medical treatment from the Indianapolis VA Medical Center.  However, his post-November 2010 treatment records are not in the claims file.  Therefore, while the appeal is in remand status these records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-November 2010 treatment records from the Indianapolis VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the events he reported occurred while on active duty and of any psychiatric symptoms in and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Send the above details regarding the Veteran's stressor to JSRRC and request that they attempt to corroborate them.  All actions to obtain the requested verification should be documented in the claims file.  

4.  Then afford the Veteran a VA psychiatric examination.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner should diagnose all psychiatric disabilities found to be present.  In doing so, the examiner must rule in or exclude a diagnosis of PTSD.

Thereafter, the examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  In doing so, the examiner must specifically consider the Veteran's lay report as to the onset of his psychiatric disability as well as the findings and conclusions set forth in the August 2010 VA psychiatric examination report.

5.  Then readjudicate whether service connection is warranted for service connection, to specifically include PTSD.  In doing so, the RO must consider 38 C.F.R. § 3.304(f) (2013).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received since the October 2010 SSOC included the VA treatment records added to the virtual claims file in November 2010, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including 38 C.F.R. § 3.304(f).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

